                                                                 1   AARON R. MAURICE, ESQ.
                                                                     Nevada Bar No. 006412
                                                                 2   BRITTANY WOOD, ESQ.
                                                                     Nevada Bar No. 007562
                                                                 3   KOLESAR & LEATHAM
                                                                     400 South Rampart Boulevard, Suite 400
                                                                 4   Las Vegas, Nevada 89145
                                                                     Telephone: (702) 362-7800
                                                                 5   Facsimile: (702) 362-9472
                                                                     E-Mail: amaurice@klnevada.com
                                                                 6              bwood@klnevada.com

                                                                 7   Attorneys for Plaintiff, CASUN INVEST, A.G. and
                                                                     Third-Party Defendant, DR. HANS-PETER WILD
                                                                 8

                                                                 9                             UNITED STATES DISTRICT COURT
                                                                10                                      DISTRICT OF NEVADA
                                                                11                                                  ***
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   CASUN INVEST, A.G., a Swiss corporation,
                                                                                                                              Case No. 2:16-cv-02925-JCM-GWF
                            Las Vegas, Nevada 89145




                                                                13                         Plaintiff,
                                                                                                                              STIPULATION AND ORDER TO
                                                                14           vs.                                              EXTEND BRIEFING SCHEDULE
                                                                                                                              RE:
                                                                15   MICHAEL H. PONDER, an individual;
                                                                     LEZLIE GUNN, an individual; and NVWS                     (1) THIRD-PARTY DEFENDANT’S
                                                                16   PROPERTIES LLC, a Nevada limited liability               MOTION FOR SUMMARY
                                                                     company,                                                 JUDGMENT [ECF NO. 197]
                                                                17
                                                                                           Defendants.                        (2) PLAINTIFF’S MOTION FOR
                                                                18                                                            PARTIAL SUMMARY JUDGMENT
                                                                                                                              AGAINST DEFENDANT MICHAEL
                                                                19                                                            H. PONDER FOR BREACH OF
                                                                     LEZLIE GUNN, an individual,
                                                                                                                              FIDUCIARY DUTY [ECF NO. 198]
                                                                20
                                                                                           Third-Party Plaintiff,
                                                                                                                              (3) DEFENDANTS MICHAEL H.
                                                                21                                                            PONDER AND NVWS PROPERTIES
                                                                             vs.
                                                                                                                              LLC AND DEFENDANT/THIRD-
                                                                22                                                            PARTY PLAINTIFF LEZLIE
                                                                     HANS-PETER WILD, an individual,
                                                                                                                              GUNN’S MOTION FOR PARTIAL
                                                                23                         Third-Party Defendant.             SUMMARY JUDGMENT [ECF NO.
                                                                                                                              199]
                                                                24
                                                                                                                              [SECOND REQUEST]
                                                                25

                                                                26          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, defendant
                                                                27   Michael H. Ponder, defendant NVWS Properties LLC, and defendant/third-party plaintiff Lezlie
                                                                28   Gunn (collectively “Defendants”), by and through their attorneys of record, the law firms MAIER

                                                                     3192319 (9914-1)                           Page 1 of 2
                                                                 1   GUTIERREZ & ASSOCIATES and HYMANSON              AND   HYMANSON; plaintiff Casun Invest, A.G.

                                                                 2   (“Plaintiff”) and third-party defendant Dr. Hans-Peter Wild (“Third-Party Defendant”), by and

                                                                 3   through their attorneys of record, the law firm of KOLESAR & LEATHAM, that: (1) the deadline for

                                                                 4   Defendants to file responses to ECF Nos. 197 and 198 shall be continued through and including

                                                                 5   August 9, 2019; and (2) the deadline for Plaintiff and Third-Party Defendant to file responses to
                                                                 6   ECF No. 199 shall also be continued through and including August 9, 2019.
                                                                 7          The requested extension is necessary to allow the parties sufficient time to review and

                                                                 8   appropriately respond to the filed motions, as well as to accommodate various July 2019 travel

                                                                 9   schedules involving Defendants’ counsel and a death in the family of Plaintiff’s counsel. This is

                                                                10   the parties’ second request for an extension related to this briefing and this brief extension is not

                                                                11   intended to cause delay or prejudice to any party.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   DATED this 31st day of July, 2019.                   DATED this 31st day of July, 2019.
                            Las Vegas, Nevada 89145




                                                                13   MAIER GUTIERREZ & ASSOCIATES                         KOLESAR & LEATHAM
                                                                14
                                                                     /s/ Danielle J. Barraza                        /s/ Aaron R. Maurice _
                                                                15   JASON R. MAIER, ESQ.                           AARON R. MAURICE, ESQ.
                                                                     Nevada Bar No. 8557                            Nevada Bar No. 6412
                                                                16   JOSEPH A. GUTIERREZ, ESQ.                      BRITTANY WOOD, ESQ.
                                                                     Nevada Bar No. 9046                            Nevada Bar No. 7562
                                                                17   DANIELLE J. BARRAZA, ESQ.                      400 South Rampart Boulevard, Suite 400
                                                                     Nevada Bar No. 13822                           Las Vegas, Nevada 89145
                                                                18   8816 Spanish Ridge Avenue                      Attorneys for Plaintiff, Casun Invest, A.G. and
                                                                     Las Vegas, Nevada 89148                        Third-Party Defendant, Dr. Hans-Peter Wild
                                                                19   Attorneys for Defendant/Third-Party Plaintiff,
                                                                     Lezlie Gunn and Defendants Michael H.
                                                                20   Ponder and NVWS Properties LLC
                                                                                                                ORDER
                                                                21
                                                                            IT IS SO ORDERED.
                                                                22
                                                                                  August
                                                                            DATED this ____2,day
                                                                                              2019.
                                                                                                 of _____________, 2019.
                                                                23

                                                                24

                                                                25                                                    UNITED STATES DISTRICT JUDGE
                                                                26

                                                                27

                                                                28

                                                                     3192319 (9914-1)                             Page 2 of 2
